Citation Nr: 1518505	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  09-23 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected left leg radiculopathy with foot drop.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to November 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In October 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

This matter was previously denied by the Board in January 2012.  The Veteran appealed the January 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2012, the Court granted a September 2012 joint motion for remand (JMR) and remanded the matter for further proceedings.

The Veteran initially claimed service connection for a left knee.  During his hearing before the undersigned in October 2011, the Veteran raised a claim for service connection for a left knee disability as secondary to the service-connected left leg radiculopathy with foot drop.  Separate theories of entitlement to service connection for a particular disability are not separate claims, but are components of the same claim.  See Robinson v. Peake, 21 Vet. App. 545, 550-51 (2001).  Therefore, although the Veteran's claim for service connection on a secondary basis has not been developed or certified for appeal, it is considered part of the claim for service connection.  As such, the Board has jurisdiction over the issue of service connection for a left leg disability on a secondary basis, and it is properly before the Board at this time.

The Board notes that additional VA treatment records were associated with the record after the issuance of the most recent supplemental statement of the case, and the Veteran did not waive agency of original jurisdiction (AOJ) consideration of the records.  See 38 C.F.R. § 20.1304 (2014).  However, the AOJ will have an opportunity to review these records upon remand.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The September 2012 JMR determined that the Board erred when it did not ensure that VA procured an adequate opinion.  Specifically, the Veteran was provided a VA examination in March 2008.  In November 2009, a Rating Veterans Service Representative (RVSR) sought a clarification of the March 2008 VA opinion, but found that the physician who conducted the March 2008 VA examination was no longer employed by VA.  The RSVR therefore contacted a different VA physician by telephone to obtain an addendum opinion.  A VA Form 21-0820, Report of General Information, dated November 2009, documents that telephone call, and indicates that the VA physician reviewed only "the examination notes" from the March 2008 VA examination.  A medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Because the November 2009 VA opinion was rendered without access to the claims file, and was recorded only in summary form on a Report of General Information, it is unclear whether it was "based on consideration of the Veteran's prior medical history and examinations."  Therefore, the opinion is inadequate, and the matter must be remanded so that an adequate VA opinion may be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The September 2012 JMR also determined that the Board erred when it referred rather than remanded the issue of entitlement to service connection for a left knee disability on a secondary basis.  As noted above in the Introduction, because the claim for secondary service connection is part of the claim for service connection, the Board has jurisdiction over the issue.

The Board observes that neither the March 2008 VA examination nor the November 2009 VA examination address whether it is at least as likely as not that the Veteran's left leg disability is the result of or aggravated by his service-connected left leg radiculopathy with foot drop.  See 38 C.F.R. § 3.310 (2014).  The Veteran testified at the October 2011 Board hearing that the brace he wears for the left leg radiculopathy with foot drop causes him to hyperextend his knee, which exacerbates his left knee disability.  As there is evidence that the Veteran's left knee disability may be the result of or aggravated by his service-connected left leg radiculopathy, but there is insufficient evidence for VA to render a decision on the issue of secondary service connection, the issue must be remanded so that the Veteran may be provided a VA examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notification letter advising him of the evidence necessary to substantiate a claim for secondary service connection for a left leg disability.

2.  Schedule the Veteran for a VA examination with a suitably qualified VA examiner to determine the nature and etiology of his left leg disability.  The claims file must be made available to the examiner and the examiner must note that the claims file was reviewed.  Any indicated tests and studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner must respond to the following: 

a.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that the left leg disability was caused by or is otherwise related to the Veteran's active service. 

b.  If not, express an opinion as to whether it is at least as likely as not (50 percent probability or more) that the left leg disability is proximately due to or the result of the service-connected left leg radiculopathy with foot drop.

c.  If not, express an opinion as to whether it is at least as likely as not (50 percent probability or more) that the left leg disability is aggravated by the service-connected left leg radiculopathy with foot drop.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

All opinions provided must be supported by a clear and full rationale.

3.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection may be granted, to include as secondary to service-connected left leg radiculopathy with foot drop.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




